Fred J. Munder, J.
This is an action in ejectment wherein the plaintiff complains that the defendants wrongfully occupy land to which plaintiff claims title.
After hearing all the proofs offered in support of his claim, I am satisfied that the plaintiff has failed to sustain the burden of establishing his case by a fair preponderance of the credible evidence. Contrariwise a proper consideration of the record title to the subject property as well as that of the surrounding *886and adjacent parcels requires the positive conclusion that the defendants have good title to the subject property.
The claims made on plaintiff’s behalf and the proofs offered in support of those claims in his prior legal actions demonstrate that the land conveyed to him lay to the north of defendants’ lands and did not encroach thereon. While such actions were not res judicata as between plaintiff and the present defendants, nor did they estop this present claim, the proofs on which plaintiff then relied and the results which he enjoyed are strongly persuasive evidentially here.
It seems quite clear that the plaintiff’s claim is founded oh errors in descriptions contained in old assessment rolls. Those descriptions did not conform to the facts that a search of the record titles would have disclosed and which a personal inspection might then have revealed.
Judgment is directed to be entered in favor of defendants dismissing the complaint on the merits. Submit findings of fact and conclusions of law and judgment on notice. All motions not otherwise disposed of by this decision are denied.